                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

RICHARD GILLIAM                                                                PLAINTIFF


v.                              No: 4:18-cv-00689 JM-PSH


WHITEHEAD, et al.                                                           DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 23rd day of October, 2018.


                                                   UNITED STATES DISTRICT JUDGE
